DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16, 19, 23, and 24 are objected to because of the following informalities: There is a typographical error in claim 16 line 9 and claim 24 line 6. There is a “zero” in the place of the letter “O” in “OC2H5”.  Further, in claim 19 “[D]” should be “(D)”. In claim 23, there is a parentheses missing after “(C” in line 9. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The parentheses in claim 16 around lines 9 to 12 and claim 24 around lines 6 to 9 render the claims indefinite and must be removed.  It is unclear if the text within the parentheses is included in the claims and further limits the subject matter of the claims, 
It appears from claim 19, which requires component (D) to be 2,4-bis(3,3-dimethylureido) toluene, that the two moieties listed in claim 16 for R1 and R2 of NH-CO and NR3R4 should be NH-CO-NR3R4 in light of the fact that the structure of 2,4-bis(3,3-dimethylureido) toluene is 
    PNG
    media_image1.png
    280
    194
    media_image1.png
    Greyscale
.  If applicant feels that is correct to have NH-CO and NR3R4 as two separate alternatives, then claim 19 would be considered indefinite in that R1 or R2 could not be the moiety shown in the structure of the compound. For the same reason, claim 24 is also considered indefinite. 
In claims 16 and 24, the phrase “R3 and R4 are…an alicyclic compound containing both R3 and R4” is a recursive definition of R3 and R4 that does not actually state what R3 and R4 are.  For the purpose of further examination, it is taken to mean that R3 and R4 can be connected together to form an alicyclic compound.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2012/0328858).
Regarding claim 16: Fujiwara et al. teaches an epoxy resin composition (para. 64). The limitation “for fiber reinforced composite materials” is intended use and carries little patentable weight. Fujiwara et al. also discloses a dicyandiamide (para. 80), a polyisocyanate compound (para. 80), toluene bis(dimethylurea) (para. 85), which is a urea compound represented by claimed formula (1) where R1 is methyl, R2 is dimethylurea, R3 and R4 are methyl. Also disclosed is an imidazole (para. 83).

Regarding claim 17: Fujiwara et al. teaches a phosphine compound (para. 174).
Regarding claim 18: Fujiwara et al. teaches 3 parts of the phosphine compound per 100 parts of the epoxy resin component (Table 1, Reference example 11).
Regarding claim 19: Fujiwara et al. teaches toluene bis(dimethylurea) (para. 85), which encompasses all isomers of the compound.  While it is not explicitly specified if the toluene bis(dimethylurea) used in Fujiwara et al. is the claimed 2,4-bis(3,3-dimethylureido) toluene, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  In this case, it is possible that a different isomer than claimed is used, but the function of the compound acting as a curing catalyst is disclosed by the prior art.  
Regarding claim 20: Fujiwara et al. teaches 1.5-3 parts by mass of the urea compound per 100 parts of the epoxy component (para. 86). 
Regarding claim 21: Fujiwara et al. teaches a sheet molding compound comprising the epoxy resin composition and a reinforcing fiber (para. 87).
Regarding claim 22: Fujiwara et al. teaches carbon fiber (para. 96).
Regarding claim 30: Fujiwara et al. teaches a cured composite (para. 137). 

Claims 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2012/0328858) in view of Taketa et al. (US 2010/0178495).
Regarding claim 23: Fujiwara et al. teaches a sheet molding compound (para. 87) comprising a bundle-shaped aggregates of discontinuous reinforcing fibers (para. 98) and an epoxy resin (para. 64), a dicyandiamide (para. 80), and a polyisocyanate compound (para. 80). 
Fujiwara et al. does not teach the acute angles of the plane of ends of the fibers compared to the alignment direction. However, Taketa et al. teaches that the angles are 2-30 degrees (para. 29).  Fujiwara et al. and Taketa et al. are analogous art since they are both concerned with the same field of endeavor, namely reinforced molded epoxy resin sheets. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the acute angles described in Taketa et al. in the sheet of Fujiwara et al. and would have been motivated to do so for high strength, as evidenced by Taketa et al. (para. 195).
While Fujiwara et al. does not teach the half-width of the heat flow curve being between 15 and 50 °C, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). In this case, the same components are used in Fujiwara et al. as are claimed in the composition. A chemical composition and tis properties are inseparable (MPEP 2112.01 II).
Regarding claim 24: Fujiwara et al. teaches toluene bis(dimethylurea) (para. 85), which is a urea compound represented by claimed formula (1) where R1 is methyl, R2 is dimethylurea, R3 and R4 are methyl. Also disclosed is an imidazole (para. 83).
Regarding claim 25: Fujiwara et al. teaches a phosphine compound (para. 174).
Regarding claim 26: Fujiwara et al. teaches 3 parts of the phosphine compound per 100 parts of the epoxy resin component (Table 1, Reference example 11).
Regarding claim 27: Fujiwara et al. teaches toluene bis(dimethylurea) (para. 85), which encompasses all isomers of the compound.  While it is not explicitly specified if the toluene bis(dimethylurea) used in Fujiwara et al. is the claimed 2,4-bis(3,3-dimethylureido) toluene, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  In this case, it is possible that a different isomer than claimed is used, but the function of the compound acting as a curing catalyst is disclosed by the prior art.  
Regarding claim 28: Fujiwara et al. teaches 1.5-3 parts by mass of the urea compound per 100 parts of the epoxy component (para. 86). 
Regarding claim 29: Fujiwara et al. teaches carbon fiber (para. 96).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly pertinent is Takano et al. (US 2006/0035088), which teaches a similar fiber-reinforced composite having an epoxy, dicyandiamide and a urea compound. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767